         CASE 0:19-cv-01820-MJD-BRT Doc. 521 Filed 06/30/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Insignia Systems, Inc.,

                     Plaintiff,
                                                    ORDER
        vs.                                         Civ. No. 19-1820 (MJD/BRT)



News Corporation, News
America Marketing FSI LLC and
News America Marketing In-Store
Services, LLC,

                     Defendants.



      William Christopher Carmody, Arun S. Subramanian, Mark Musico, Y.
Gloria Park, Ryan V. Caughey, Alejandra Salinas and Rachel S. Black, Susman
Godfrey LLP, and Jerry W. Blackwell and S. Jamal Faleel, Blackwell Burke PA,
Counsel for Plaintiff.

      Todd A. Wind, Nicole M. Moen, Timothy M. O’Shea and Rachel L.
Dougherty, Fredrikson & Byron, PA, William B. Michael, Kenneth A. Gallo, and
Jane B. O’Brien, Paul, Weiss, Rifkind, Wharton & Garrison, and Gerson A.
Zweifach, Williams & Connolly LLP, Counsel for Defendants.




I.      Background


     This matter is before the Court on Plaintiff’s appeal of Magistrate Judge Becky

R. Thorson’s Order dated May 7, 2021 [Doc. No. 493] denying Plaintiff’s motion


                                          1
       CASE 0:19-cv-01820-MJD-BRT Doc. 521 Filed 06/30/21 Page 2 of 6




to compel production of improperly clawed-back materials [Doc. No. 405] and

granting Defendants’ motion to compel destruction of privileged material and to

enforce the protective order [Doc. No. 433].


      At issue is a document, described as a legal training presentation, that was

inadvertently produced in this case and presented at a deposition. The

Magistrate Judge found that at the deposition, defense counsel initially believed

the document had previously been ordered produced in prior litigation, based on

comments made by Plaintiff’s counsel. (Doc. No. 436-3 (Spitz Dep. at 45).)

Within a short period of time, however, defense counsel learned the document

had not been produced previously, and took reasonable and prompt steps to

claw back the document and strike testimony from the deposition. (Id. at 61-63.)


      The Magistrate Judge considered the motions of the parties and conducted

an in camera review of the document at issue. Based on her review of the

document, the declaration of Louis Manzo, Senior Vice President and Associate

General Counsel of News Corporation, and based on the applicable law, the

Magistrate Judge found that the document is covered by the attorney-client

privilege. The Magistrate Judge further found that Defendants had sufficiently




                                         2
       CASE 0:19-cv-01820-MJD-BRT Doc. 521 Filed 06/30/21 Page 3 of 6




shown that the employees who were provided the document were in the “need

to know” category, and that the privilege had not been waived.


II.   Standard of Review


      The Court must modify or set aside any portion of the Magistrate Judge's

Order found to be clearly erroneous or contrary to law. See 28 U.S.C.

' 636(b)(1)(A); Fed. R. Civ. P. 72(a); Local Rule 72.2(a). Based on the Court’s

review of the record and the submissions of the parties, the Court concludes that

the Magistrate Judge's Order is neither clearly erroneous nor contrary to law.


      Plaintiff argues that the document is not protected by the attorney-client

privilege because it was distributed to approximately 790 employees that

spanned essentially every corporate function. Plaintiff further asserts the

document was posted on the corporate intranet and that Defendants urged

employees to print it out.


      The fact that a document is distributed to a large number of employees

does not result in a finding that it automatically loses privilege status. See e.g. In

re Currency Conversion Antitrust Litig., MDL Nos. 1409, M-21-95, 2010 WL

4365548, at *4 (S.D.N.Y. Nov. 3, 2010) (finding that despite the fact the



                                          3
       CASE 0:19-cv-01820-MJD-BRT Doc. 521 Filed 06/30/21 Page 4 of 6




communications in issue were distributed to large numbers of corporate

employees, “a communication containing legal advice does ‘not lose [its]

privileged status when shared among corporate employees who share

responsibility for the subject matter of the communication.’”) (citation omitted).

In re Currency Conversion Antitrust Litig., 05 CIV. 7116 WHP THK, 2010 WL

4365548, at *4 (S.D.N.Y. Nov. 3, 2010).

      Defendants have demonstrated that the document, which this Court has

also reviewed in camera, was marked confidential and that reasonable steps were

taken to maintain its confidentiality and to ensure only those employees with a

need to know received the document. As set forth in the Manzo Declaration, the

document was prepared with input from outside counsel as part of a legal

training initiative for its employees “whose activities were implicated by various

plaintiffs’ allegations.” (Doc. No. 457 (Supp. Manzo Decl. ¶¶ 6 and 10).) The

document was not provided to all employees, and was not provided to any non-

employees. (Id. ¶ 11.) Manzo directed which employees would receive the

materials and he personally led the training sessions. (Id. ¶ 12.) Further, the

clawed-back document was maintained and kept by NAM’s Office of General

Counsel and was not available to NAM employees unless specifically distributed



                                          4
       CASE 0:19-cv-01820-MJD-BRT Doc. 521 Filed 06/30/21 Page 5 of 6




to them. (Id. ¶ 13.) Manzo also emphasized the importance in maintaining the

attorney-client privilege and stressed that NAM employees should not disclose

the substance of the legal advice outside of NAM. (Id.) Further, he asserts that he

determined which employees should receive the legal training, therefore the

document was disclosed only to those he believed were in need to know its

contents. (Id. ¶ 14.)

      The Court further finds that the Magistrate Judge did not err in finding

that Defendants did not waive the privilege. The record supports the Magistrate

Judge’s factual findings that defense counsel took reasonable and prompt steps

to claw back the document at issue, despite the fact deposition witness testified

about the document for a short period of time. See e.g. Willis Elec. Co., Ltd. V.

Polygroup Trading Ltd., 15-cv-3443, 2021 WL 568454 (D. Minn. Feb. 16, 2021)

(denying motion to compel and finding document privileged even though it was

presented in a deposition); In re Testosterone Replacement Therapy, 301 F.

Supp.3d 917, 927 (N.D. Ill. 2018) (finding no waiver of attorney-client privilege

for document that was inadvertently disclosed and party took timely action to

claw back document).




                                         5
       CASE 0:19-cv-01820-MJD-BRT Doc. 521 Filed 06/30/21 Page 6 of 6




      Accordingly, the Court will affirm the Magistrate Judge’s Order in its

entirety.

      IT IS HEREBY ORDERED that Plaintiff’s Appeal [Doc. No. 502] is

DENIED and the Order of Magistrate Judge Becky R. Thorson dated May 7, 2021

[Doc. No. 493] is AFFIRMED in all respects.


Date: June 30, 2021


                                              s/Michael J. Davis
                                              Michael J. Davis
                                              United States District Court




                                        6
